Citation Nr: 0703733	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active duty from February 1966 to January 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2006.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
VA is required to make reasonable efforts to obtain relevant 
records, including relevant records held by any federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  

In this case, the veteran related in a September 2006 
correspondence that the federal government had deemed him 
disabled and unable to work.  The veteran's November 2002 
Financial Status Report indicates that he had been declared 
disabled since July 1999 and has been receiving federal 
disability payments.  However, there are no records from the 
Social Security Administration or other federal agency 
associated with the claims folder.  The duty to assist 
includes the responsibility to obtain and consider any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  A remand is required in order to 
obtain evidence from the Social Security Administration.  

In addition, in the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court set forth the requirements for notice to be 
sent to he veteran in cases involving reopening of claims.  
It does not appear that any notice was sent that complies 
with the specified requirements.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center in 
Washington DC for the following action:

1.  The RO should prepare a letter that 
complies with the Kent case cited above.  
Specifically, the veteran must be provided 
with notice of the basis for the prior 
unappealed rating action denying service 
connection and specifically informing him 
of what is necessary to reopen the claim.  

2.  The RO should secure the veteran's 
records from the Social Security 
Administration, to include any disability 
determination and associated medical 
records.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



